Citation Nr: 1040571	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
postoperative residuals of a closed fracture with L3 burst 
fracture and L4 nerve root impingement.

2.  Entitlement to an initial rating in excess of 10 percent for 
dysthetic pain of the right thigh.

3.  Entitlement to an initial rating in excess of 10 percent for 
dysthetic pain of the left thigh.

4.  Entitlement to an initial rating in excess of 40 percent for 
fibromyalgia and chronic fatigue syndrome, with primary insomnia 
and migraine headaches.

5.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee.

7.  Entitlement to a compensable initial or staged rating for 
degenerative joint disease and hallux rigidus of the right great 
toe.

8.  Entitlement to a compensable initial rating prior to February 
3, 2010 and in excess of 10 percent thereafter for scars of the 
lumbar spine area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
October 1988 to May 1989 and from July 1991 to August 1995; and 
in the U.S. Air Force from July 1996 to December 2002.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia.  During the course of the appeal, the Veteran relocated 
several times, and his original claims file was lost.  The folder 
has now been rebuilt, and several items, such as the original 
claim and most service treatment records (other than dental 
records) for Air Force service are no longer associated with the 
claims file. 

In September 2009, the Board remanded the claims for further 
development.  


FINDINGS OF FACT

1.  The Veteran's residuals of lumbar spine fracture and surgery 
are manifested by a moderate limitation of flexion of 60 to 80 
degrees with pain on motion, flare-up pain, and muscle spasms.  
Imaging studies show disc space narrowing, mild canal stenosis, 
fluid collection, and degenerative changes at several levels.  
The Veteran is unable to stand for extended period of time, lift 
heavy objects, or walk greater than one mile.  The Veteran does 
not use support devices, is able to operate an automobile, and 
perform the activities of daily living. 

2.  The Veteran's bilateral dysthetic thigh pain is manifested by 
slight symptoms of discomfort and loss of pinprick sensation but 
no loss of muscle tone or limitation of motion or function of the 
lower legs.   

3.  The Veteran's fibromyalgia and chronic fatigue syndrome are 
manifested by a near constant array of symptoms including muscle 
pain, tender points, fatigue, sleep disturbance, stiffness, 
parathesias, headache, depression, and anxiety that imposed a 60 
percent restriction of activities compared to the pre-illness 
level. 

4.  The Veteran's bilateral degenerative joint disease of the 
knees is manifested by flexion of zero to 120 to 130 degrees with 
mild daily ache and moderate to severe flare-up pain three times 
per week.  The Veteran is able to walk up to one mile and stand 
for 1.5 hours without support devices.  There is no effusion, 
subluxation, instability.  X-rays on one occasion showed moderate 
degenerative joint disease but on another occasion were normal 
but suggestive of patellofemoral syndrome.  

5.  The Veteran's degenerative joint disease and hallux rigidus 
of the right great toe is manifested by pain and tenderness over 
the right metatarsophalangeal joint.
Imaging studies on one occasion showed early and mild 
degenerative joint disease and hallux rigidus that was 
unconfirmed in a later study.  The Veteran's mobility is 
unaffected by the disorder.  

6.  Prior to February 3, 2010, the Veteran's linear lumbar post-
surgical scar was deep and was 0.2 by 21 centimeters.  Starting 
on February 3, 2010, the Veteran reported that the scar was 
painful on examination.  The scar does not limit function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 30 
percent for postoperative residuals of a closed fracture with L3 
burst fracture and L4 nerve root impingement have not been met at 
any time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.57, 4.71a, Diagnostic Codes 5003, 5010, 5236, 5237, 5242, 5243 
(2010).  

2.  The criteria for an initial or staged rating in excess of 10 
percent for dysthetic pain of the right thigh have not been met 
at any time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic Code 8526 (2010).  

3.  The criteria for an initial or staged rating in excess of 10 
percent for dysthetic pain of the left thigh have not been met at 
any time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.57, 4.71a, Diagnostic Code 8526 (2010).  

4.  The criteria for an initial or staged rating in excess of 40 
percent for fibromyalgia and chronic fatigue syndrome, with 
primary insomnia and migraine headaches, have not been met at any 
time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5025, 4.88b, Diagnostic 
Code 6354 (2010).  

5.  The criteria for an initial rating or staged rating in excess 
of 10 percent for degenerative joint disease of the right knee 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5003, 5010, 
5260, 5261 (2010).  

6.  The criteria for an initial rating or staged rating in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2010).  

7.  The criteria for an initial rating or staged rating in excess 
of 10 percent for degenerative joint disease and hallux rigidus 
of the right great toe have not been met at any time during the 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.57, 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5281, 5284 (2010).  

8.  The criteria for an initial compensable rating prior to 
February 3, 2010 and in excess of 10 percent thereafter have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.118, 
Diagnostic Codes 7801-05 (2002), 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.57, 4.71a, Diagnostic Codes 7801, 7804 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a Marine Corps and Air Force parachutist 
and pararescue specialist with service in Southeast Asia and the 
Balkans.  Although not noted on Marine Corps records, subsequent 
Air Force records showed that the Veteran was awarded the Combat 
Action Ribbon.  He contends that his disabilities are more severe 
than are contemplated by the initial and staged ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

An April 2001 operative report from a military hospital showed 
that the Veteran experienced a lumbar vertebra burst fracture at 
L-3 and had undergone an L-1 to L-4 posterior spinal fusion in 
the summer 2000.  The Veteran experienced continued back pain 
with right side radiculopathy and a second fusion surgery was 
performed in April 2001.  A January 2003 military clinic 
outpatient note referred to a July 2000 back injury during a 
night parachute jump.  The Veteran was transferred to the 
temporary retired list in 2002 because he was unable to continue 
to perform his military duties.  The claims file no longer 
contains the Veteran's initial claims.  In a June 2003 rating 
decision, the RO indicated that all claims on appeal were 
received in December 2002.  The effective date for service 
connection and all initial ratings is December 4, 2002, the day 
following discharge from service.  

Residuals of a Lumbar Spine Fracture, Nerve Root Impingement, and 
Dysthetic Pain of the Bilateral Thighs

The regulations for rating disabilities of the spine were revised 
during the pendency of this appeal, effective September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation 
changes after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been concluded, 
the version of the law or regulation most favorable to the 
appellant generally applies. However, only the former criteria 
can be applied for the period prior to the effective date of the 
new criteria.  However, both the old and new criteria can be 
applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
see also 38 U.S.C.A.
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008)

Prior to September 2003, lumbosacral strain warranted a 10 
percent rating if there was characteristic pain on motion.  A 20 
percent rating was warranted for muscle spasms on extreme forward 
bending and unilateral loss of spine motion in the standing 
position.  A 40 percent rating was warranted if symptoms were 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also 
prior to September 2003, limitation of motion of the lumbar spine 
warranted a 10 percent rating if mild, 20 percent if moderate, 
and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).   Residuals of a vertebra fracture were rated in 
accordance with the criteria for limitation of motion with an 
added 10 percent for demonstrable deformity of the vertebra.  
Higher ratings were warranted if there was cord involvement with 
bedridden status or requiring long leg braces.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc syndrome).  
The code for intervertebral disc syndrome (Diagnostic Code 5243) 
permits evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease are as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis.  A 40 
percent rating is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  This rating formula 
applies to cervical or lumbosacral strain, spondylolisthesis, 
sacroiliac injury and weakness, and spondylolisthesis and 
instability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5236, 5237, 
5242.  

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and rotation.   
38 C.F.R. § 4.71a, Plate V (2010). 

Incomplete paralysis of the anterior crural nerve warrants a 10 
percent rating if mild, a 20 percent rating if moderate, and a 30 
percent rating if severe.  38 C.F.R. § 4.124a, Diagnostic Code 
8526.  

The clinical records do not show a diagnosis of intervertebral 
disc syndrome.   However, the Veteran reported on one occasion in 
March 2010 that he experienced at least one incapacitating 
episode.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, intervertebral disc 
syndrome is rated 20 percent with incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
in the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
in the past year; and 60 percent with incapacitating episodes 
having a total duration of at least six weeks in the past year.  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome requiring bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

Traumatic and degenerative arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion.  When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In March 2003, a VA physician noted the Veteran's reports of the 
circumstances of a July 2000 parachute jump injury in Southeast 
Asia.  The Veteran landed hard during a night jump and without 
releasing an 80 pound gear load and was unconscious for more than 
one hour.  He reported that he underwent lumbar fusion surgery 
the next day at a medical center in the United States.  The 
Veteran reported current symptoms of moderate back pain and 
stiffness with daily muscle spasms.  He was unable to sit for 
extended periods of time or lift heavy objects without severe 
pain exacerbation.  He also reported thoracic pain with severe 
flare-ups, bilateral anterior thigh pain, episodic giving way of 
the right hip, and lower extremity and peroneal dysthesia.  There 
was no loss of bowel or bladder control but some urinary 
retention, frequency, and erectile dysfunction.  On examination, 
range of motion of the spine was 60 degrees flexion, 30 degrees 
extension, and 15 degrees bidirectional lateral flexion and 
rotation with pain throughout the range of motion.  The combined 
range of motion was 150 degrees.  The Veteran reported a more 
limited range of motion during flare-ups.  There was tenderness, 
muscle spasm, and obvious lumbar lordosis.  Motor strength was 
slightly less than normal with slight loss of sensation to 
pinprick in the peroneal area and lower extremities.  The 
physician noted that the neurological deficits were consistent 
with an upper lumbar nerve root injury.  

In June 2003, the RO granted service connection and assigned a 30 
percent initial rating for moderate limitation of lumbar spine 
motion as a residual of a vertebra fracture under Diagnostic 
Codes 5285 and 5292.  The RO granted service connection and 10 
percent ratings each for mild bilateral dysthetic thigh pain 
under Diagnostic Code 8526.  

From March 2003 to July 2004, the Veteran received outpatient 
care at a military clinic, a private pain clinic, and a VA clinic 
and was prescribed analgesic, anti-inflammatory, and ultimately 
narcotic medication for pain.  In January 2004, the Veteran was 
referred by the military clinic to a private physician for a back 
examination.  The physician noted pain symptoms similar to those 
noted in March 2003.  The physician noted that the Veteran walked 
with a normal gait and was able to flex the spine so as to place 
the fingertips in the mid-tibia and extend the spine to 10 
degrees.  Other ranges of motion were noted in percentages 
without further definition of the reference scale.  The physician 
noted muscle spasms.  The Veteran continued to report mild 
urinary symptoms, erectile dysfunction, and bilateral dysthetic 
pain of the anterior thigh.  X-rays showed intact fixation 
hardware and some degenerative changes.  A magnetic resonance 
image showed deformity of the L-3 body, advanced degenerative 
disease, and mild disc bulges.  

In April 2004, a military physician recommended that the Veteran 
be permanently medically retired in part because of the back 
disability.  

In July 2004, the Veteran informed the VA clinic that he was 
deploying out of the country as a civilian contractor for 6 
months to one year.  His spouse later informed VA that he was 
working in Iraq.  The next record of military clinic medical care 
was in April 2005 when the Veteran sought renewal of prescription 
medication.   The clinic examiner noted that the Veteran denied 
any back or extremity pain or parathesia but continued 
prescription medication for "lumbago."  The clinic records 
through April 2007 showed that the lumbago diagnosis was carried 
forward with no related symptoms noted by the examiners.  VA 
clinic records in May 2005 showed that the Veteran terminated his 
treatment at that clinic and moved to another state.

In a July 2006 letter, the Veteran noted that he continued to use 
narcotic pain medications and required sleep aids and massage of 
the back to obtain four to eight hours of sleep.  He continued to 
experience back muscle spasms and lower extremity pain.  He 
further noted that he had been missing work and that his 
employment in an unspecified state job was terminated because he 
was unable to perform the assigned tasks.  In February 2008, the 
RO denied a total rating based on individual unemployability 
(TDIU) because the Veteran failed to provide employment 
information and failed to report to multiple scheduled 
examinations in part due to conflicting travel.  

In October 2009, a VA counselor noted the Veteran's report that 
he was not working but was pursuing a master's degree in 
industrial psychology and requested information on VA vocational 
rehabilitation training and benefits.  

In January 2010, the RO granted TDIU effective in January 2009.  
In March 2010, a VA outpatient nurse noted the Veteran's request 
for a same day full series of immunizations in case he had a job 
opportunity.  

In March 2010, a VA physician reviewed the claims file and the 
Veteran's reports of daily constant moderate back pain with 
severe flare-ups weekly lasting one to two days and an 
incapacitating episode lasting 12 days of unspecified frequency.  
The Veteran was able to walk greater than one-quarter mile but 
less than one mile.  He continued to report neurologic symptoms 
such as urinary frequency, erectile dysfunction, lower extremity 
pain and loss of sensation as well as occasional giving way of 
the right hip.   The physician noted thoracic muscle spasms and 
loss of pinprick sensation in the lower extremities but no loss 
of muscle strength or reflex response.  Range of spinal motion 
was 80 degrees flexion, 12 degrees extension, 
9 and 12 degrees left and right lateral flexion, and 45 degrees 
bidirectional rotation with additional limitation of flexion to 
70 degrees and slight loss in other directions on repetition.  
The combined range of motion was 203 degrees.  X-rays and a 
magnetic resonance image obtained in February 2010 and November 
2009 respectively showed neuroforaminal narrowing, mild canal 
stenosis, fluid collection, and degenerative changes at several 
levels.  The physician noted moderate limitations in sports 
activities and mild or no limitations in other activities of 
daily living.  

The Board concludes that an increased initial rating greater than 
30 percent for residuals of a lumbar fracture and nerve root 
impingement is not warranted under the old or new criteria for 
the entire period of time covered by this appeal.   Range of 
flexion of the lumbar spine was measured between 60 and 80 
degrees.  Under the old regulations, this range is best 
characterized as a moderate limitation compared to the normal 90 
degrees, warranting a rating of 20 percent under Diagnostic Code 
5292.  The same rating would be assigned under Diagnostic Code 
5295 as there is evidence of muscle spasms and unilateral loss of 
spine motion in the standing position.  A combined rating under 
both Codes is not available as it would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.  A higher rating is not warranted 
because the limitation of motion and symptoms were not severe, 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position.  Although there is some loss of lateral motion 
with osteoarthritic changes and narrowing of the joint space, the 
Veteran is able to ambulate without support devices, operate an 
automobile, and accomplish daily activates with breaks to change 
position.   A separate rating for arthritis under Diagnostic 
Codes 5003 and 5010 is not warranted because there is limitation 
of motion appropriately rated under those criteria.  A rating 
under the criteria for intervertebral disc syndrome is not 
warranted because the Veteran has not been diagnosed with this 
disorder and because his reported incapacitating episode did not 
include bed rest and treatment ordered by a physician.  
Furthermore, the duration was not at least four weeks in the past 
year.  

A rating for the spine in excess of 30 percent is not warranted 
under the new regulations because forward flexion of the 
thoracolumbar spine is not 30 degrees or less or with favorable 
ankylosis of the entire thoracolumbar spine.  Under the new 
rating criteria, found at 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, the criteria for 
an increased rating for the lumbar spine disorder, in excess of 
the current 30 percent rating, call for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Neither 
of these has been shown, and an increase is not in order.

The Veteran's neurological abnormalities have been evaluated with 
10 percent ratings for dysthetic pain in each thigh under 
Diagnostic Code 8526.  The Board concludes that ratings in excess 
of 10 percent each for dysthetic pain of the bilateral thighs are 
not warranted.  Although the Veteran experiences discomfort and 
some loss of sensation, there is no credible lay or medical 
evidence of any loss of function.  There is no evidence of loss 
of muscle strength of the lower leg or limitation of lower leg 
function and mobility due to the dysthesia.   Therefore, the 
disability is best characterized as "slight" and it does not 
approach the level of "moderate" under Diagnostic Code 8526.   
Accordingly, a higher rating than 10 percent is not warranted for 
dysthetic pain in either thigh. 

As the preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Fibromyalgia and Chronic Fatigue Syndrome

Service personnel records showed that the Veteran performed 
military duties in Southwest Asia.  In June 2003, the RO reviewed 
service treatment records from the 1990s that are no longer 
associated with the claims file.  The RO granted service 
connection and a 40 percent rating for a constellation of 
symptoms diagnosed as fibromyalgia, chronic fatigue syndrome, 
migraine headaches, and primary insomnia under Diagnostic Codes 
5025 and 6354, effective the day following discharge from 
service.  
  
Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, warrants a 10 percent rating 
if the symptoms require continuous medication for control.  A 20 
percent rating is warranted for episodic symptoms, with 
exacerbations often precipitated by environmental or emotional 
stress or by overexertion, but the symptoms are present more than 
one-third of the time; and 40 percent rating if the symptoms are 
constant or nearly constant, and are refractory to therapy.  
Widespread pain means pain in both the left and right sides of 
the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5025. 

Chronic Fatigue Syndrome (CFS) includes debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms. A 20 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, or 
signs and symptoms that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre- illness level, 
or the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or signs and symptoms that wax and wane, resulting in 
periods of incapacitation of at least six weeks total duration 
per year.  A 100 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which may 
occasionally preclude self-care.  For the purpose of rating CFS, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician. 
38 C.F.R. § 4.88b, Diagnostic Code 6354.

In March 2003, a VA physician noted a review of the claims file 
and performed a comprehensive general medical examination.  The 
physician noted the spine and lower extremity disabilities 
discussed above.  He also noted the Veteran's reports of exposure 
to several environmental hazards while serving in Southwest Asia 
and to persons diagnosed with tuberculosis.  The Veteran was 
determined to be a PPD converter but never actually contracted 
tuberculosis.  The Veteran reported the following intermittent 
symptoms since the 1990s: low grade fever, axillary and cervical 
adenopathy with inflamed pharynx, severe fatigue (worn out for 
one to two days after cleaning house or mowing the lawn), 
migraine headaches, insomnia and daytime somnolence, loss of 
concentration and memory, and loss of anger control.  The Veteran 
reported that he had been diagnosed with chronic fatigue syndrome 
by a military physician in 1995 and has since been prescribed 
separate medication for joint pain, insomnia, and headaches.   
The Veteran reported that these symptoms restrict his activities 
at least half of every day and are completely incapacitating one 
day per week and greater than 50 percent limited one other day 
per week.  Incapacitation included pain and fatigue that required 
bed rest.  The Veteran did not report that he received treatment 
and instructions from a physician.  On examination, the physician 
noted muscle spasms and trigger points of the shoulders and back.  
No other diagnostic testing was performed.  The physician 
diagnosed fibromyalgia, chronic fatigue syndrome, migraine 
headaches with memory loss, irritability, and loss of 
concentration.  

In a February 2004 VA Gulf War protocol examination, a VA 
clinician noted the Veteran's reports of a continuity of the same 
symptoms and continued prescription medication for joint pain, 
insomnia, and headache.  The clinician noted at a VA sleep study 
attributed the insomnia and daytime somnolence as associated with 
the Veteran's tendency for hypervigilance.  The Veteran reported 
that since discharge from service he had attempted to start a 
restaurant, delivered pizza, and was now a security guard.  The 
Veteran reported that he held a master's degree in education 
administration but was no longer interested in that work.  As 
noted in the previous section, the Veteran worked as a contractor 
in Southwest Asia between July 2004 and April 2005.  Military 
clinic outpatient records from April 2005 to April 2007 and a VA 
contract physician's report in December 2006 showed that some of 
the Veteran's cognitive and behavioral symptoms were also 
associated with diagnoses of anxiety and depressive disorders.  
However, none of these reports describe the degree of 
incapacitation that the Veteran reported to the VA physician in 
March 2003.  

In a January 2007 letter, the Veteran noted that he was unable to 
maintain steady employment and experienced deteriorating family 
relationships as a result of his disabilities.  

In March 2010, a VA physician noted a review of the claims file 
and the Veteran's reports of the same array of symptoms that were 
previously noted by examiners including daily fatigue, muscle 
aches, frequent headaches, loss of concentration and memory, sore 
throat, and fever.  Although the symptoms began in the 1990s, the 
Veteran reported that they became noticeably more severe after 
the parachute jump accident in 2000.  The Veteran reported that 
he had broken his helmet and lost consciousness at the time of 
the fall.  The Veteran reported that the symptoms imposed a 60 
percent restriction reduction in his daily activities as 
demonstrated by a need to rest after performing simple household 
chores or grocery shopping.  The Veteran was unable to operate an 
automobile during a headache episode.  On examination, the 
physician noted indications of pharyngitis but all blood test 
parameters were normal.  A magnetic resonance image of the brain 
showed several tiny nonspecific foci of hyperdensity in the deep 
white matter associated with ischemic changes.  The physician 
noted that when the Veteran closes his eyes, he loses balance and 
falls to the right side.  The physician also noted that some 
symptoms could not be separated from those associated with 
anxiety and depressive disorders.  The physician concluded that 
the combined effects of all symptoms severely limited exercise, 
moderately to severely limited household chores, but imposed mild 
to no limitation on traveling and most other daily activities of 
living.  

The Board concludes that an initial or staged rating in excess of 
40 percent for fibromyalgia, chronic fatigue syndrome with 
migraine headaches and primary insomnia is not warranted at any 
time during the period covered by this appeal. 

The lay and medical evidence showed that the Veteran experiences 
most of the symptoms associated with the rating criteria for 
fibromyalgia including musculoskeletal pain and tender points, 
associated fatigue, sleep disturbance, stiffness, paresthesias, 
headache,  depression, and anxiety.  Notwithstanding the 
Veteran's separate ratings for pain and loss of function of the 
spine, thighs, and knees, there are other episodic symptoms that 
are present on a near constant basis and have not improved with 
therapy.  A 40 percent rating is the highest schedular rating 
available for fibromyalgia.  

A 40 percent rating for chronic fatigue syndrome is warranted for 
the same array of near constant symptoms which reportedly imposed 
a 60 percent restriction of activities compared to the a pre-
illness level.  The Veteran is competent to report on his 
observed symptoms and physical capacity.  As this estimate is 
completely self reported and there is no pre-illness evidence of 
record, the Board places some but not substantial probative 
weight on the Veteran's report of his incapacity because it was 
accepted by the VA examiners.  However, the Board also considered 
the narrative evaluation provided by the physician regarding the 
impairment of the Veteran's ability to perform a range of 
activities from sports to daily activities of living.  The Board 
concludes that the percentage restriction of activities is very 
approximate and concludes that a rating in excess of 40 percent 
is not warranted because the Veteran does not experience periods 
of incapacitation lasting four or more weeks per year that meet 
the regulatory definition.  The Veteran contends that he is 
bedridden for one day each week.  The Board places less probative 
weight on his description of incapacitation because there is no 
indication in any outpatient treatment records that he reported 
this impairment to his medical care providers or that any 
physician ordered bed rest.  The degree of treatment for the 
entire period of this appeal has been constant and limited to 
medication for joint pain, insomnia, and headaches.  Moreover, 
clinicians have noted that the Veteran was able to occasionally 
obtain employment or pursue graduate education including one long 
period of work in Iraq.  As noted in the previous section, in 
March 2010, the Veteran requested a series of immunizations in 
anticipation of job opportunities.  Although the symptoms appear 
to limit moderately strenuous activities or long periods of 
standing or walking, the degree of impairment has not been shown 
to rise to the level of incapacitation four or more weeks a year 
with bed rest and treatment by a physician.  

The Board considered whether it is more appropriate to rate the 
Veteran's headaches, depression, anxiety, or traumatic brain 
injury as separate disabilities.  The Board concludes that 
separate ratings are not warranted because military and VA 
physicians specifically diagnosed fibromyalgia and chronic 
fatigue syndrome to include headaches and behavioral symptoms and 
because the symptoms all arose prior to the injury in July 2000 
even though the severity increased after that time.  Separate 
service connection and ratings have been provided for 
disabilities of the spine, thighs, and knees that were found to 
be a direct result of the parachute jump injury.   

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Knees

Disability of the knee may be rated on the basis of limitation of 
motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal 
range of knee motion for VA purposes is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Dislocated cartilage, subluxation, lateral instability, genu 
recurvatum, ankylosis, and impairment of the tibia and fibula as 
a result of nonunion or malunion are not indicated in this case.  
Thus, those particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5262, 5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In March 2003, a VA physician noted the Veteran's reports of 
several night parachute jumps that forced him into awkward 
landings causing mild knee pain.  The Veteran reported that since 
discharge from service, the knee pain became more severe 
especially after overuse with prolonged weight bearing.  The 
Veteran reported no difficulty rising from a seated position or 
climbing stairs and did not use a cane or brace.  On examination, 
there was mild medial joint line tenderness but no effusion or 
instability.  Right knee flexion was zero to 135 degrees with 
pain in the last 10 degrees of motion.  Left knee flexion was 
zero to 130 degrees with pain in the last 15 degrees of motion.  
The physician did not measure the effects of repetitive motion or 
fatigue.  X-rays showed a mild varus deformity with medial joint 
space narrowing and subchondral sclerosis consistent with early 
moderate degenerative joint disease.  

After a review of the service treatment records that are no 
longer in the claims file, in June 2003, the RO granted service 
connection and 10 percent ratings each for degenerative joint 
disease of the bilateral knees.  

Military clinic and VA outpatient records are silent for any 
symptoms or observations specific to the right and left knees 
other than general joint aches associated with fibromyalgia and 
chronic fatigue syndrome.  

In March 2010, a VA physician noted a review of the claims file 
and the Veteran's report of mild daily aches with moderate to 
severe flare-up pain three times per week exacerbated by weight 
bearing activity.   The Veteran was able to walk for one mile 
without support devices and stand for 1.5 hours   Range of 
flexion was zero to 120 degrees and zero to 130 degrees of the 
right and left knees respectively with no additional loss of 
function on repetition.  There was no effusion or instability.  
X-rays were normal but the physician noted that he reported 
symptoms were suggestive of patellofemoral syndrome.  

The Board concludes that an initial or staged rating greater than 
10 percent for the right and left knees is not warranted at any 
time during the period covered by this appeal.  Ratings for 
limitation of motion are noncompensable because flexion is 
greater than 45 degrees and extension is less than 10 degrees.  
As there was X-ray indications of arthritis in 2003 and some 
noncompensable limitation of motion, a 10 percent rating for each 
knee is warranted.  A higher rating is not warranted because 
flexion is not limited to 30 degrees or extension limited to 15 
degrees.  

Right Great Toe.

Severe unilateral hallux valgus and hallux rigidus warrant a 10 
percent rating if equivalent to amputation of the great toe, or 
there has been a resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5281.   Other foot injuries 
warrant a 10 percent rating if the residuals are moderate, 20 
percent if moderately severe, and 30 percent if severe.   
38 C.F.R. § 4.71a, Diagnostic Code 5284.   Ratings under the 
criteria for traumatic arthritis discussed above also may apply.   
Where a rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

In March 2003, a VA physician noted the Veteran's report of 
experiencing severe twisting and other injuries to his right 
foot.  The Veteran reported current pain over the 
metatarsophalangeal joint of the great right toe that increased 
with extended standing, walking, and weight bearing activities.  
The Veteran did not use orthotics and had never had toe surgery.  
On examination, the physician noted no gross foot misalignment or 
flattened arch.  There was no limitation of plantar or 
dorsiflexion or significant hallux valgus but there was mild 
tenderness with passive dorsiflexion of the great toe.  X-rays 
showed mild osteophyte formation at the metatarsophalangeal joint 
of the right toe consistent with early hallux rigidus.  

In June 2003, the RO reviewed the service treatment records and 
noted that the Veteran had received treatment on one occasion in 
1998 for pain on the top of his foot secondary to running.  In 
1999, the Veteran was treated for plantar fasciitis and issued 
orthotics.  The RO granted service connection and a 
noncompensable rating under the criteria for hallux rigidus, 
effective the day following discharge from service.  

In December 2003, a military clinic examiner noted the Veteran's 
reports of continued left toe pain.  Other military and VA 
outpatient records are silent for any symptoms or treatment of 
the right toe.  

In March 2010, a VA physician noted a review of the claims file 
and the Veteran's report of a crushing injury in service when a 
machine gun fell from shoulder level on his right foot.  The 
Veteran reported that X-rays obtained after the accident showed 
no fracture but that he continued to experience pain over the 
metatarsal area of his right foot.  On examination, there was no 
swelling, stiffness, weakness, limitation of motion, or lack of 
endurance.  Standing and walking were not limited because of the 
right toe.  The Veteran reported continued pain and tenderness, 
but X-rays were normal.  The physician noted no hallux rigidus 
and only slight hallux valgus that was a normal variant and not 
of pathologic origin.  

The Board concludes that an initial or staged compensable rating 
for the right great toe is not warranted at any time during the 
period covered by this appeal.  Hallux rigidus was noted only on 
X-ray in 2003 and was described by the examining physician as 
early and mild.  The disorder was not noted by the VA physician 
in 2010 on examination or on review of concurrent X-rays.  As the 
Veteran's symptoms are limited to pain and tenderness with no 
limitation of function, the foot injury and possible hallux 
rigidus are best described as mild and do not warrant a 
compensable rating as severe hallux rigidus or residuals of a 
moderate foot injury.  A compensable rating under the criteria 
for traumatic arthritis is not warranted because the hallux 
regidus disorder is not severe, and there is no limitation of 
motion or function.   


Scars of the Lumbar Spine Area
  
Prior to October 23, 2008, diagnostic Codes for scars other than 
on the head, face, or neck provided compensable ratings for scars 
that were deep or caused limited motion if the scar exceeded 39 
square centimeters (144 square inches) .  A compensable rating 
was warranted if a scar is superficial and did not limit motion 
if the scar was 929 square centimeters or greater.  A compensable 
rating was also warranted for scars that were unstable or painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2002).  

Starting October 23, 2008, a 10 percent rating is warranted for 
deep, nonlinear scars not of the head, face, or neck that cover 
areas greater than six square inches (39 square centimeters) but 
less than 12 square inches (77 square centimeters).  A 20 percent 
rating is warranted if the area is greater than 12 square inches 
but less than 72 square inches.  A deep scar is one associated 
with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.   A 10 percent rating is also warranted for one or two 
scars that are unstable or painful.  Higher ratings are warranted 
for more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804. 

In March 2003, a VA physician noted the Veteran's history of two 
lumbar surgeries in 2000 and 2001.  On examination, the physician 
noted a mid-lumbar vertical, linear, well healed surgical scar 
that was mildly pale compared to the surrounding skin area.  
There was also a right posterior iliac crest donor site and two 
parallel drain scars on either side of the surgical site.  The 
physician did not note the size or character of the scar areas or 
any reported symptoms or limitations of function because of the 
scars. 

In June 2003, the RO noted that the vertical scar was eight 
inches long and was superficial.  The RO granted service 
connection and a noncompensable rating, effective the day 
following discharge from service. 

Military clinic, private, and VA outpatient treatment records are 
silent for any symptoms related to the lumbar surgical scars.   

On February 3, 2010, a VA physician noted the Veteran's report of 
pain over the area of the vertical scar.  The physician noted 
that the scar was deep and covered an area of 0.2 centimeters by 
21 centimeters or 4.2 square centimeters.  There was no skin 
breakdown, edema, inflammation, or keloid formation.  The Veteran 
did not report and the physician did not note any functional 
limitations.   

The Board concludes that an initial or staged compensable rating 
is not warranted prior to February 3, 2010 under the old or new 
rating criteria.  Although the VA physician in 2003 did not 
provide a complete description of the surgical scar, the Board 
concludes that the nature and size of the scar observed in 2010 
was also the same as in 2003.  The scar was deep and occupied an 
area of 4.2 centimeters.  As the scar was linear and was not 
reported as painful, a noncompensable rating was warranted.  A 
higher rating was not warranted because the scar, though deep, 
was not non-linear, of an area greater than 39 square 
centimeters, or painful at the time.  
Outpatient records from 2003 to 2010 are silent for any symptoms 
of pain at the scar site or limitation of function caused by the 
scar.  

A rating of 10 percent but not greater for a deep, painful scar 
is warranted starting on February 3, 2010 when the examining 
physician noted that the scar was painful.  Higher ratings are 
not warranted because the scar is linear, does not occupy an area 
greater than 39 square centimeters, or impose any functional 
limitations.  The donor and drain site scars were not reported by 
the Veteran or noted by the two physicians as deep or painful.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating for any of the 
disabilities on appeal in this case. 38 C.F.R. § 3.321(b)(1) 
(2008).   The Veteran has not presented any evidence that his 
particular service-connected lumbar spine, fibromyalgia, chronic 
fatigue syndrome, bilateral thigh and knee disorders, right toe, 
and lumbar scars result in a unique disability that is not 
addressed by the rating criteria.  There is no evidence of 
frequent hospitalization or repetitive outpatient treatment that 
would suggest that the Veteran is not adequately compensated by 
the regular schedular standards.  The Veteran has been rated as 
at least 70 percent disabled since discharge from service and is 
currently rated as 90 percent disabled with a total rating for 
individual unemployability.  The Veteran has performed work for 
an extended period of time overseas and in March 2010 indicated 
to a VA clinician that he was looking for job opportunities.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial and staged rating in excess of 30 percent for 
postoperative residuals of a closed fracture with L3 burst 
fracture and L4 nerve root impingement is denied.

An initial or staged rating in excess of 10 percent for dysthetic 
pain of the right thigh is denied.

An initial or staged rating in excess of 10 percent for dysthetic 
pain of the left thigh is denied.

An initial or staged rating in excess of 40 percent for 
fibromyalgia and chronic fatigue syndrome, with primary insomnia 
and migraine headaches is denied.

An initial or staged rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial or staged rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial or staged compensable rating for degenerative joint 
disease and hallux rigidus of the right great toe is denied.

An initial compensable rating for scars of the lumbar spine area 
prior to February 3, 2010 and in excess of 10 percent thereafter 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


